DETAILED ACTION
The present application, filed on 12/19/2019, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing on 12/19/2019.
Claims 1-6 are pending and have been considered below.

Priority
The application claims priority to foreign application KR 10-2018-0159697, filed on 12/12/2018, and is a 371 of PCT/KR2018/016646, filed on 12/26/2018. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the upper and lower molds". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 10-2018-0079941), as cited by applicant.
Regarding claim 1, Kim discloses {Figures 1-7} seat frame assembly {100}, comprising: a frame {200} configured such that a portion of each of opposite sides {220} is bent forward {Figure 1}, and supporting an upper body of an occupant; and side members {300} joined to the opposite sides of the frame {200}, respectively, each of the side members {300} including a groove {301} formed in a surface being in close contact with the frame {200}, wherein a portion of the frame {201} that is surface-joined to each of the side members {300} is provided with a protrusion {201} inserted into the groove {301 [0056-0057]}.  
Regarding claim 4, Kim discloses {Figures 1-7} a method of manufacturing a seat frame assembly {100} including a frame {200} and side members {300} joined to opposite sides {220} of the frame, the method comprising: 10inserting a first workpiece for forming the frame into a heating unit {“injection machine” [0056]}and heating the first workpiece {injection molding implies heating/melting}; press-forming the preheated first workpiece [0035-0037], thus forming a first insert {200}; press-forming second work pieces [0038] preheated for forming 15the side members {300, 301}, thus forming second inserts [0055] each of which includes a groove {301} formed in a rear surface thereof; and allowing the rear surface of each of the second inserts {300, 301} to be brought into close contact with each of opposite sides of the first insert {200} and then insert-injection molding the 20first {200} and second {300} inserts by press forming [0055-0057], thus manufacturing the seat frame assembly {100}.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Salzmann (DE 102018202473).
Regarding claim 2, Kim discloses {Figures 1-7} the 15groove {301} of each of the side members {300} is formed in such a manner that a workpiece {300} made of a prepreg [0058] is preheated {“injection molded”}.
However, Kim does not explicitly disclose forming the side members comprising multiple pins formed on any one of upper and lower molds pressing the workpiece between the upper and lower molds by lowering of the upper mold.  
Salzmann teaches {Figures 1-5} multiple pins {10A, 10B} formed on any one of first {200} and second molds {210} press the workpiece {4} between the molds by a controlled movement of one or more of the molds {200, 210}. 
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the seat frame assembly disclosed by Kim could be formed using multiple pins on upper and lower press molds in order to hold the thermoformable composite material along the desired material plane during forming [0009].
Regarding claim 3, Kim discloses {Figures 1-7} the frame {200, 300} includes depressed portions {interior portion near 340 in Figure 1} depressed toward each other at the opposite sides of the frame, bent portions {310} bent toward the opposite sides of the frame at front edges of the 25depressed portions, and corner portions {intersection of bent portions 310 with interior depressed portion, Figure 1} bent toward each 26other at rear edges of the depressed portions, wherein the protrusion {201, 301} protrudes from surfaces of each of the depressed portions {Figure 4}, each of the bent portions {Figure 4}, and each of the corner portions in a direction perpendicular thereto in a 5mesh shape {Figure 4}.  
Regarding claim 5, Kim discloses all the aspects of claim 4. However, Kim does not explicitly disclose the groove of each of the second inserts is formed in such a manner that each of 25the second workpieces disposed between the upper and lower 27molds is pressed by multiple pins formed in any one of the upper and lower molds, thus forming a mesh-shaped groove in the rear surface of the second insert.  
Salzmann teaches {Figures 1-5} a groove {100, Figure 3} of each of the second inserts {4} is formed in such a manner that each of 25the second workpieces {4} disposed between the first {200} and second {210} 27molds is pressed by multiple pins {10A, 10B} formed in any one of the first and second molds {200, 210}, thus forming a mesh-shaped groove {“aligned coaxially with one another are formed by surfaces that are parallel to one another” [0038]} in the rear surface of the second insert {4}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that a groove of the seat frame assembly disclosed by Kim could be formed using multiple pins on first and second press molds in order to hold the thermoformable composite material along the desired material plane during forming [0009].
Regarding claim 6, Kim discloses {Figures 1-7} in the insert-injection molding of the first {200} and second {300, 301} inserts, a portion {201} of the first insert {200} is inserted into the groove {301} to form a protrusion {201 [0056-0057]}.
Additionally, regarding claim 6, Yasui teaches {Figures 1-11} in the insert-injection molding of the first {7, 41} and second {11, 37} inserts, a portion {7a} of the first insert {7} is inserted into the groove {11a, 12} to form a protrusion {7a, Figure 3}.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bieder (DE 102014016761) teaches a base support for a seat of a motor vehicle. Schlitt (US 2017/0197533) teaches a vehicle seat. Yasui (US 9,090,190) teaches a vehicle seat structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        

/KAREN BECK/Primary Examiner, Art Unit 3614